 

Social Media

 

Comparable Table

 

Company Name  Ticker  Price  

Shares

O/S

  

Market

Cap.

   Debt   Cash  

Enterprise

Value

  

TTM

Revenues

  

EV/ TTM

Revenues

  

TTM

EBITDA

  

EV / TTM

EBITDA

  

2019E

Revenues

  

EV / 2019E

Revenues

  

2020E

Revenues

  

EV / 2020E

Revenues

  

2019E

EPS

  

2019E

P/E

  

2020E

EPS

  

2020E

P/E

   DAUs  

EV /

DAUs

   MAUs  

EV /

MAUs

                                                                              
                      Facebook  FB   218.1    2,851,746,531    621,851,848,550  
 9,130,000,000    52,270,000,000    578,711,848,550    66,530,000,000    8.7  
 28,450,000,000    20.3    74,800,000,000    7.7    85,790,000,000    6.7  
 6.41    34.0    9.14    23.9    1,620,000,000    357.23    2,450,000,000  
 236.21   breaks out DAUs and MAUs The Match Group  MTCH   87.13  
 279,970,739    24,393,850,489    1,602,628,000    366,447,000  
 25,630,031,489    1,960,000,000    13.1    652,570,000    39.3  
 2,060,000,000    12.4    2,420,000,000    10.6    1.80    48.4    1.94  
 44.9    294,768,000    86.95    294,768,000    86.95   claims ARPU $0.60 SNAP 
SNAP   17.36    1,399,969,947    24,303,478,280    1,210,000,000  
 2,260,000,000    23,253,478,280    1,540,000,000    15.1    (957,000,000) 
 (24.3)   1,720,000,000    13.5    2,340,000,000    9.9    (0.19)   (91.4) 
 0.02    868.0    210,000,000    110.73    210,000,000    110.73   assuming DAUs
= MAUs The Meet Group  MEET   5.12    71,709,378    367,152,015    39,830,000  
 27,490,000    379,492,015    206,590,000    1.8    28,780,000    13.2  
 211,710,000    1.8    238,130,000    1.6    0.49    10.4    0.62    8.3  
 5,000,000    75.90    5,000,000    75.90   assuming DAUs = MAUs Twitter  TWTR 
 32.78    776,356,684    25,448,972,102    2,550,000,000    5,820,000,000  
 22,178,972,102    3,360,000,000    6.6    772,700,000    28.7  
 3,450,000,000    6.4    3,970,000,000    5.6    2.39    13.7    2.75    11.9  
 145,000,000    152.96    145,000,000    152.96   no longer reports DAUs WW
International  WW   44.33    67,321,634    2,984,368,035    1,820,000,000  
 239,160,000    4,565,208,035    1,410,000,000    3.2    353,790,000    12.9  
 1,410,000,000    3.2    1,470,000,000    3.1   $1.74    25.5    2.04    21.7  
 4,400,000    1,037.55    4,400,000    1,037.55   assuming DAUs = MAUs      
                                                                               
                                Median                                       
 7.6         16.8         7.1         6.2         19.6         22.8       
 131.8         131.8     Mean                                         8.1       
 15.0         7.5         6.3         6.8         163.1         303.6       
 283.4    

 

Source: Company reports, Street estimates.

 

 

 

 

 